Name: Council Regulation (EC, Euratom) NoÃ 1895/2006 of 19Ã December 2006 adjusting with effect from 1Ã JulyÃ 2006 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  social protection;  personnel management and staff remuneration
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 397/6 COUNCIL REGULATION (EC, Euratom) No 1895/2006 of 19 December 2006 adjusting with effect from 1 July 2006 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20, Article 64 and Article 92 of the Conditions of employment of other servants, Having regard to the proposal from the Commission, Whereas: (1) In order to guarantee that the purchasing power of Community officials and other servants develops in parallel with that of national civil servants in the Member States, the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 2006 annual review. (2) Following the accession of Bulgaria and Romania, which shall take effect as from 1 January 2007, the correction coefficients applying to the remuneration of officials and other servants of the European Communities should be fixed for those Member States in accordance with Annex XI to the Staff Regulations, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2006, the date 1 July 2005 in the second subparagraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2006. Article 2 With effect from 1 July 2006, the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration and pensions shall be replaced by the following: Article 3 With effect from 16 May 2006, the correction coefficients applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows: Slovenia 86,8. Article 4 With effect from 1 July 2006, the correction coefficients applicable under Article 64 of the Staff Regulations to the remuneration of officials and other servants shall be as indicated in column 2 of the following table. However, the date of entering into force of the correction coefficients for Bulgaria and Romania shall be 1 January 2007. With effect from 1 January 2007, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2006, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. However, the date of entering into force of the correction coefficients for Bulgaria and Romania shall be 1 January 2007. With effect from 1 May 2007, the correction coefficients applicable to pensions under Article 20(2) of Annex XIII to the Staff Regulations shall be as indicated in column 5 of the following table. Article 5 With effect from 1 July 2006, the amount of the parental leave allowance referred to in Article 42a of the Staff Regulations shall be EUR 840,97 and EUR 1 121,28 for single parents. Article 6 With effect from 1 July 2006 the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 157,29. With effect from 1 July 2006 the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 343,69. With effect from 1 July 2006 the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 233,20. With effect from 1 July 2006 the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 83,96. With effect from 1 July 2006, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 466,17. Article 7 With effect from 1 January 2007, the kilometric allowance referred to in Article 8 of Annex VII to the Staff Regulations shall be adjusted as follows: EUR 0 for every km from 0 to 200 km EUR 0,3496 for every km from 201 to 1 000 km EUR 0,5826 for every km from 1 001 to 2 000 km EUR 0,3496 for every km from 2 001 to 3 000 km EUR 0,1165 for every km from 3 001 to 4 000 km EUR 0,0561 for every km from 4 001 to 10 000 km EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 174,77 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 349,52 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 8 With effect from 1 July 2006 the daily subsistence allowance referred to in Article 10 of Annex VII to the Staff Regulations shall be:  EUR 36,12 for an official who is entitled to the household allowance,  EUR 29,12 for an official who is not entitled to the household allowance. Article 9 With effect from 1 July 2006, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of employment of other servants shall be:  EUR 1 028,45 for a servant who is entitled to the household allowance,  EUR 611,52 for a servant who is not entitled to the household allowance. Article 10 With effect from 1 July 2006, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of employment of other servants, the lower limit shall be EUR 1 233,40, the upper limit shall be EUR 2 466,81 and the standard allowance shall be EUR 1 121,28. Article 11 With effect from 1 July 2006, the table of basic monthly salaries in Article 63 of the Conditions of employment of other servants shall be replaced by the following: Article 12 With effect from 1 July 2006, the table of basic monthly salaries in Article 93 of the Conditions of employment of other servants shall be replaced by the following: Article 13 With effect from 1 July 2006, the lower limit for the installation allowance referred to in Article 94 of the Conditions of employment of other servants shall be:  EUR 773,57 for a servant who is entitled to the household allowance,  EUR 458,63 for a servant who is not entitled to the household allowance. Article 14 With effect from 1 July 2006, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of employment of other servants, the lower limit shall be EUR 925,06, the upper limit shall be EUR 1 850,11 and the standard allowance shall be EUR 840,97. Article 15 With effect from 1 July 2006, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be EUR 352,51, EUR 532,06, EUR 581,74 and EUR 793,10. Article 16 With effect from 1 July 2006, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a coefficient of 5,088579. Article 17 With effect from 1 July 2006, the table in Article 8(1) of Annex XIII to the Staff Regulations shall be replaced by the following: Article 18 With effect from 1 July 2006 the amount of the dependent child allowance referred to in Article 14(1) of Annex XIII to the Staff Regulations shall be as follows: 1.7.06-31.12.06 302,32 1.1.07-31.12.07 316,11 1.1.08-31.12.08 329,89 Article 19 With effect from 1 July 2006 the amount of the education allowance referred to in Article 15(1) of Annex XIII to the Staff Regulations shall be as follows: 1.7.06-31.8.06 33,59 1.9.06-31.8.07 50,361 1.9.07-31.8.08 67,16 Article 20 With effect from 1 July 2006, for the purposes of application of Article 18 of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in the former Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 121,61 per month for officials in Grade C4 or C5,  EUR 186,45 per month for officials in Grade C1, C2 or C3. Article 21 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1066/2006 (OJ L 194, 14.7.2006, p. 1). (2) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6) and last amended by Regulation (EC, Euratom) No 860/2004 (OJ L 161, 30.4.2004, p. 26). (3) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, Euratom) No 1750/2002 (OJ L 264, 2.10.2002, p. 15).